1

2

3

4

5

6

7                                  UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9
     National Continental Insurance Company,                 Case No. 1:17-cv-01016-NONE-EPG
10
                                    Plaintiff,               Order granting stipulation to continue
11                                                           pretrial conference and vacating trial date
            v.                                               pursuant to the Standing Order in Light of
12                                                           Ongoing Judicial Emergency in the Eastern
     Young’s Cargo, Inc., a California corporation;          District of California
13   Brian James Vermilya, an individual; and Kulwant
     Singh d/b/a Youngs Freightway, an individual,           (ECF No. 43)
14
                                    Defendants.
15

16

17

18          Pursuant to the stipulation of the parties (ECF No. 43) and finding good cause exists, the

19   pretrial conference, currently set for March 30, 2020, is continued to October 1, 2020, at 8:15 a.m.

20   Pursuant to the Standing Order in Light of Ongoing Judicial Emergency in the Eastern District of

21   California (ECF No. 42-1), the pretrial conference is the last date to be scheduled in this case.

22   Accordingly, the trial date, currently set for May 7, 2020, is vacated and will not be reset at this

23   time.
     IT IS SO ORDERED.
24

25      Dated:     March 10, 2020                               /s/
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                         1
